Adams, Oh. J".
This case is before us upon a second appeal. See 64 Iowa, 762. Upon the former appeal this court held that the mere fact of the accident did not raise even a presumption of negligence, and that there was nothing in the attending circumstances, so far as they were disclosed by the evidence, tending to show negligence. The case as it is now presented to us is not different from what it was then. The plaintiff, in argument, relies in part upon the difficulty of proving negligence, and claims virtually that, under the peculiar circumstances of the case, the burden was upon the defendant to show care. But we are not able to conclude that this position can be sustained. "We think that the court did not err.
Affirmed.